            Case 1:09-cr-01053-LJL Document 89 Filed 01/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               1/19/2021
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     09-cr-1053 (LJL)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
TYRONE BARNES.,                                                        :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X
LEWIS J. LIMAN, United States District Judge:

          Defendant Tyrone Barnes moves for reconsideration of this Court’s order denying his
petition for compassionate release. Dkt. No. 85. The motion is denied.

         “Reconsideration of a court’s previous order is an extraordinary remedy to be employed
sparingly in the interests of finality and conservation of scarce judicial resources.” U.S. Bank
Nat’l Ass’n v. Triaxx Asset Mgmt. LLC, 352 F. Supp. 3d 242, 246 (S.D.N.Y. 2019) (citation
omitted). “The standard for granting such a motion is strict, and the moving party must point to
controlling decisions or data that the court overlooked—matters, in other words, that might
reasonably be expected to alter the conclusion reached by the court.” Shrader v. CSX Transp.
Inc., 70 F.3d 255, 256-57 (2d Cir. 1995) (observing that the standard for granting motions for
reconsideration is “strict”); see also United States v. Aronshtein, No. 11 Cr. 121-2 (GBD)
(S.D.N.Y. Aug. 10, 2020) (noting that the standard for a motion for reconsideration is the same
under Local Criminal Rule 49.1 as in civil cases). “The major grounds justifying reconsideration
are an intervening change of controlling law, the availability of new evidence, or the need to
correct a clear error or prevent manifest injustice.” Virgin Atlantic Airways, Ltd. v. Nat’l
Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (internal citation omitted).

         The Court denied Mr. Barnes’ motion primarily on the grounds that compassionate
release would not be appropriate under the standards set forward in 18 U.S.C. § 3553(a). Dkt.
No. 80. Mr. Barnes has not set forth any new facts that the Court did not already consider that
would change that conclusion. Mr. Barnes committed a serious offense; the reduced sentence
that compassionate release would effectively confer would not be sufficient to reflect the
seriousness of his offense, promote respect for the law, or provide just punishment for his
offense. The Court also considered the other factors set forth in Section 3553(a). Mr. Barnes
indicates that he has been afflicted by Covid-19 and that the virus is in the building and the floor
where he resides. Dkt. No. 85. The Court previously assumed that extraordinary and compelling
reasons exist that would permit Mr. Barnes’ release. Thus, these facts do not change the Court’s
prior conclusion.
        Case 1:09-cr-01053-LJL Document 89 Filed 01/19/21 Page 2 of 2




      SO ORDERED.


Dated: January 19, 2021                   __________________________________
       New York, New York                            LEWIS J. LIMAN
                                                 United States District Judge




                                      2
